Exhibit 10.2




AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment to Executive Employment Agreement (this “Amendment”), by and
between Independence Holding Company, a Delaware corporation (the “Company”),
and Mr. Bernon R. Erickson, Jr., an individual resident in the State of
California (“Executive”), is made as of December 31, 2008.

Recitals

A.

The Company and Executive are parties to that certain Executive Employment
Agreement, dated as of April 1, 2007 (the “Agreement”).

B.

The Company and Executive desire to amend and supplement the Agreement as set
forth in this Amendment.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1.

Amendment

1.1.

Amendment.  The Agreement is hereby amended by adding the following as Section
5.12 thereof:

“5.12

409A Tax Liability.  Any provision of this Agreement to the contrary
notwithstanding, the Company will suspend paying Executive any cash amounts that
Executive is entitled to receive pursuant to any section hereof during the six
 (6) month period following termination of Executive’s employment (the “409A
Suspension Period”), unless the Company reasonably determines that paying such
amounts in accordance with the applicable provisions hereof will not result in
Executive’s or the Company’s liability for additional tax or penalty under
Section 409A of the Internal Revenue Code of 1986, as amended.  As soon as
reasonably practicable after the end of the 409A Suspension Period, Executive
will receive a lump sum payment in cash for an amount equal to any cash payments
that the Company does not make during the 409A Suspension Period.  Thereafter,
Executive will receive any remaining payments pursuant to the applicable section
hereof, in accordance with the terms of such section (as if there had not been
any suspension of payments).”

1.2.

Continuing Effect.  Effect as expressly set forth in this Amendment, all
provisions of the Agreement shall continue in full force and effect.

2.

General Provisions

2.1.

Governing Law.  The laws of the State of California (without giving effect to
its conflict of laws principles) will govern all matters arising out of or
relating to this Amendment and the transactions it contemplates, including,
without limitation, its interpretation, construction, performance and
enforcement.

2.2.

Amendments.  The parties hereto may amend this Amendment only by a written
agreement of all the parties hereto that identifies itself as an amendment to
this Amendment.





N:\Edgar Filings\IHC\January 7, 2009\ihcexhibit102.doc













2.3.

Severability.  If any provision of this Amendment is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Amendment shall
remain in full force and effect, so long as the essential terms and conditions
of this Amendment for each party hereto remain valid, binding and enforceable.

2.4.

Entire Agreement.  Except as expressly stated in this Amendment or in the
Agreement: (i) this Amendment constitutes the final agreement among the parties
hereto; (ii) it is the complete and exclusive expression of the parties’
agreement on the matters contained in this Amendment; (iii) all prior and
contemporaneous negotiations and agreements among and between the parties on the
matters contained in this Amendment are hereby expressly merged into and
superseded by this Amendment; (iv) the provisions of this Amendment may not be
explained, supplemented or qualified through evidence of trade usage or a prior
course of dealings; (v) in entering into this Amendment, neither party hereto
has relied upon any statement, representation, warranty or agreement of the
other party; and (vi) there are no conditions precedent to the effectiveness of
this Amendment.

2.5.

Counterparts.  The parties hereto may execute this Amendment in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Amendment in the presence of the other parties to this
Amendment.  This Amendment is effective upon delivery of one executed
counterpart from each party hereto to each other party.

2.6.

Third-Party Beneficiaries.   This Amendment does not, and is not intended to,
confer any rights or remedies upon any person other than the signatories.

[Signature page follows.]








N:\Edgar Filings\IHC\January 7, 2009\ihcexhibit102.doc










THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Amendment
as of the date first set forth above.




 

Independence Holding Company,

a Delaware corporation










By:

/s/ Adam C. Vandervoort

Name:

Mr. Adam C. Vandervoort

Title:

Vice President and General Counsel

 




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 754-3346

 







Mr. Bernon R. Erickson, Jr.,

an individual resident in the State of California







/s/ Bernon R. Erickson, Jr.

 




3595 Mt. Diablo Blvd., Suite 200

Lafayette, California 94549

Telephone No.: (925) 282-3300

Facsimile No.: (925) 282-3301

 

 

 

 

 

 








[Signature Page to Amendment to Employment Agreement]


